Citation Nr: 1009906	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  07-03 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The appellant had active service from September 1965 March 
1966.  He also served in the Air Force Reserve from March 
1966 to June 1971, and in the Army Reserve from January 1975 
to December 1996, with various periods as active duty 
training (ACDUTRA) and inactive duty training (INACDUTRA) 
during both reserve periods.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the appellant's claim for service 
connection for bilateral hearing loss.   

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  The VA will notify the appellant if further action is 
required.


REMAND

In order to address the merits of the appellant's claim for 
service connection for bilateral hearing loss, the Board 
finds that additional development of the evidence is 
required.  

First, the appellant has claimed that has experienced 
bilateral hearing loss due to the following:  work "on the 
flight line," and his assignment to "units working with 
heavy equipment maintenance," as well as due to "weapons 
training."  See the appellant's claim dated in February 
2006, and notice of disagreement (NOD) dated September 2006.  
As such, he has claimed that his hearing loss is a result of 
acoustic trauma which he experienced during his Air Force 
Reserve or Army Reserve service that was either ACDUTRA or 
INDACDUTRA.  Active military, naval, or air service includes 
any period of ACDUTRA during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2009).  Active military, naval, or 
air service also includes any period of INACDUTRA during 
which the individual concerned was disabled or died from an 
injury (but not disease) incurred or aggravated in the line 
of duty or from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident which occurred during 
such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a), 
(d).

First, with regard to proper notice pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), the 
notice letter sent by the AOJ to the appellant in March 2006 
is insufficient.  The VCAA letter of record does not address 
the appellant's ACDUTRA or INACDUTRA periods of service.  A 
remand is required to properly provide VCAA notice as 
required regarding ACDUTRA and INACDUTRA periods.  The AOJ 
should send the appellant a VCAA notice letter that notifies 
the appellant and his representative of any information or 
lay or medical evidence not previously provided that is 
necessary to substantiate the service connection claim based 
on ACDUTRA and INACDUTRA service.  The notice should further 
indicate what information or evidence should be provided by 
the appellant and what information or evidence VA will 
attempt to obtain on the appellant's behalf.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159.  

The AOJ must undertake further efforts to determine if there 
are missing records from the appellant's service.  In this 
regard, the VA is generally required to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A(a).  The VA is 
required to obtain the appellant's service treatment records 
(STRs) or other relevant service records held or maintained 
by a government entity.  38 U.S.C.A. § 5103A(c).  When the VA 
attempts to obtain records from a Federal department or 
agency, the efforts to obtain these records must continue 
until they are obtained unless it is reasonably certain they 
do not exist or that further efforts to obtain them would be 
futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), 
(c)(3).  In addition, when STRs are lost or missing, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the Veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  This standard is 
very high.

Second, review of the claims file reveals the AOJ has 
obtained the appellant's STRs from his Army Reserve service, 
as well as service personnel records (SPRs) which relate the 
general dates and points earned during each year of his Air 
Force Reserve and Army Reserve service.  However, the AOJ has 
not been able to confirm the specific dates of the 
appellant's ACDUTRA and INACDUTRA service.  See the NPRC 
response dated November 2006.  The AOJ should attempt to 
contact the Air Force Reserve and Army Reserve to obtain the 
specific dates of the appellant's ACDUTRA and INACDUTRA 
service.

Third, the appellant has indicated that his hearing loss is 
due to acoustic trauma experienced "on the flight line" 
during active duty training periods of his Air Force Reserve 
service.  See the appellant's February 2006 claim.  As such, 
the appellant's Air Force Reserve STRs may be relevant to the 
claim at issue; therefore, the Board finds it necessary to 
remand the claim to ensure that all proper avenues for 
securing these records have been pursued and to afford the 
appellant every benefit of assistance from the VA.  The AOJ 
should contact the National Personnel Records Center (NPRC), 
as well as the Air Force Reserve, to specifically determine 
if there are any missing STRs from the appellant's Air Force 
Reserve service.     

Fourth, in disability compensation (service-connection) 
claims, the VA must provide a medical examination when there 
is evidence of a current disability and evidence connecting 
that current disability to the appellant's active service, 
but insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

As noted above, the appellant claims that he has experienced 
bilateral hearing loss due to the following:  work "on the 
flight line," and his assignment to "units working with 
heavy equipment maintenance," as well as due to "weapons 
training."  See the appellant's claim dated in February 
2006, and notice of disagreement (NOD) dated September 2006.  
As such, the appellant is contending that his hearing loss is 
due to the following, either as individual events or taken 
together as a whole: acoustic trauma which he experienced 
during his active service from September 1965 to March 1966, 
as well as due to acoustic trauma experienced during periods 
of ACDUTRA or INACDUTRA service in the Air Force Reserve from 
March 1966 to June 1971 and in the Army Reserve from January 
1975 to December 1996.  

The appellant is competent to note experiencing acoustic 
trauma.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also 38 C.F.R. § 3.159(a)(2).  Further, the appellant has 
submitted documentation to support his contention of 
experiencing acoustic trauma during his ACDUTRA and INACDTRA 
service in the Army Reserve.  He has submitted a statement 
provided by a service colleague Lt. Col. T.A. dated in April 
2006 which indicates that he noticed that the appellant was 
having trouble hearing in 1992.  The statement by Lt. Col. 
T.A. further confirms that the appellant worked around 
"generators, trucks, light and heavy duty equipment," etc., 
in performing his Army Reserve ACDUTRA and INACDUTRA service 
obligations, and that the appellant was also "routinely 
involved in live fire exercises," and weapons qualifications 
during such service.  The appellant has also submitted SPRs 
which document his training with various military ordinance 
during his Army Reserve service.  Finally, the appellant's 
STRs also contain an examination dated in November 1991 which 
also appears to indicate that the appellant had experienced 
some degree of hearing loss at that time.  

Furthermore, the appellant has submitted two private 
audiograms (one dated in July 2005 and one undated), as well 
as a VA medical treatment record dated in February 2006, 
which all indicate that he currently experiences hearing 
loss.  

As such, there is evidence to confirm that the appellant was 
exposed to acoustic trauma, as well as some evidence of 
hearing loss over the course of his Army Reserve service, and 
current hearing loss, but insufficient evidence for the Board 
to conclude that the appellant is currently experiencing 
hearing loss which matches the specific criteria of 38 C.F.R. 
§ 3.385, and whether such hearing loss is due to acoustic 
trauma experienced due to either his active duty service, due 
to ACDUTRA or INACDUTRA service, or to other intercurrent 
causes

The standard for requiring a VA medical examination is "an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the 
appellant's service or with another service-connected 
disability."  See McLendon, at 81.  As such, the standard 
for requiring a VA medical examination is quite low.  
Therefore, based on the evidence of record and the Court's 
decision in McLendon, a VA medical examination and opinion 
are needed to determine whether the appellant now satisfies 
the threshold minimum requirements of 38 C.F.R. § 3.385 and, 
if he does, to determine whether his current bilateral 
hearing loss may be connected to his military service, and in 
particular to his alleged in-service acoustic trauma.

Accordingly, the case is REMANDED for the following action:

1.	Send the appellant a VCAA notice letter 
addressing the appellant's ACDUTRA or 
INACDUTRA periods of service.  
Specifically, this letter should notify 
the appellant and his representative of 
any information such as lay or medical 
evidence not previously provided that 
is necessary to substantiate the 
service connection claim based on 
ACDUTRA and INACDUTRA service.  This 
letter must also advise the appellant 
of what information or evidence that he 
should provide and what information or 
evidence VA will attempt to obtain on 
his behalf.  

2.	Contact the Air Force Reserve and the 
Army Reserve and request service 
personnel records for the appellant's 
ACDUTRA and INACDUTRA service.  If 
these records are unavailable or simply 
do not exist, or further attempts to 
obtain them would be futile, a negative 
reply to this effect is required.  

3.	Contact the NPRC and the Air Force 
Reserve, and attempt to ascertain 
whether there are any missing STRs from 
the appellant's Air Force Reserve 
service from June 1965 to June 1971.  
All attempts to secure these STRs must 
be documented in the claims file.  If 
these records are unavailable or simply 
do not exist, or further attempts to 
obtain them would be futile, a negative 
reply to this effect is required.  

4.	After obtaining all necessary relevant 
records, arrange for the appellant to 
undergo a VA audiology examination to 
determine whether he currently has 
bilateral hearing loss as defined by 
VA regulation 38 C.F.R. § 3.385 (2009) 
related to active service.  He is hereby 
advised that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences on 
this claim.  

The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The examination must include 
audiometric testing and speech 
recognition testing using the Maryland 
CNC Test.  And the claims file, including 
a complete copy of this remand, must be 
made available for review of the 
appellant's pertinent history.  The 
examiner must make clear in the report 
that such a review was accomplished.  

A)  First, does the appellant have 
sufficient hearing loss to meet the 
threshold minimum requirements of 
38 C.F.R. § 3.385? 

B)  If yes, is at least as likely as 
not that any current hearing loss 
is the result of his military 
service?  The examiner must address 
the appellant's active service from 
September 1965 to March 1966, as 
well as any ACDUTRA and INACDUTRA 
service when he may have 
experienced acoustic trauma.  This 
may have occurred either during his 
Air Force Reserve service from 
March 1966 to June 1971, or in the 
Army Reserve from January 1975 to 
December 1996.  In particular, the 
examiner should note that he has 
presented evidence of exposure to 
equipment noise and ordinance 
qualification during his Army 
Reserve service.  Finally, the VA 
examiner should indicate if any 
current hearing loss disorders are 
due to any intercurrent causes, 
wholly unrelated to his military 
service.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion - such as 
causation, is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner must discuss the 
rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible. 

5.	Then, review the appellant's claims file 
and any new information obtained to 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification 
or development action, in addition to 
those directed above, is required.  If 
further action is required, it should be 
undertaken prior to further adjudication 
of the claim.

6.	Finally, readjudicate the claim for 
service connection for bilateral hearing 
loss in light of any additional evidence 
obtained since the December 2006 
statement of the case (SOC).  If this 
claim is not granted to the appellant's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of the 
claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

